Scott, J.:
The defendant appeals from a judgment entered upon a verdict and from an order denying a new trial. The action is for damages for the death of plaintiff’s intestate, who was employed by defendant and who died, as it is alleged, from a kick received from a vicious horse belonging to defendant. The deceased had been employed by defendant for some time as hostler and driver, and a part of his duty appears to have been to harness the horse or horses which he was about to drive. On December 24, 1907, he had harnessed a horse, and was in the act of leaving the stall when he was kicked. He lived until April, but there was evidence from which the jury might have found, as it did, that death resulted from the kick. The complaint was framed as if the action was brought under the Employers’ Liability Act (Laws of 1902, chap. 600), and a notice drawn or attempted to be drawn -under that act was served on defendant and admitted in evidence. Its admission was, as we think, erroneous, because the plaintiff’s cause of action did not rest upon the Employers’ Liability Act, but was one which was known to the law before the passage of that act, being an action for the wrongful act of-an employer in furnishing to the servant a dangerous instrumentality to work with after due notice of the danger. We cannot say, however, that the error of itself would have required a reversal of the judgment. A more serious question is as to the finding of the jury, under the instructions of the court, that the deceased did not assume the risk of injury. It was necessary of course, in order to recover at all, that plaintiff should show the vicious nature of the horse, and that it had before manifested a tendency to kick, and that this tendency was known or should have been known to defendant. Although the defendant produced witnesses to *36the effect that the horse was not vicious, this evidence was overborne, in the estimate of the jury, by the'testimony of two former employees of defendant, who both swore that they had been kicked by the horse; that he was in the habit of kicking; that his propensity in this regard was so well known that the men employed in the stable felt obliged to avoid him.' Coupled with this evidence was the testimony of the same witnesses that the deceased had been employed in the stable for .several months, arid that he had frequently harnessed and driven the same horse. It is scarcely credible, if all this be true, that the deceased did not know of the vicious tendency to kick. This would imply either that he assumed the risk of harnessing and handling the horse, or that he was careless in dealing with it." It is true that in case of an accident resulting in death less evidence is required of lack of contributory negligence or non-assumption of risk than will be required when the injured person is alive and able to speak for himself. But this does not mean that it will be assumed without evidence, and in the face of every presumption to the contrary, that the deceased did not assume a risk. Ordinarily a servant employed to drive or handle a horse,, and who is aware of its vicious tendencies, will be regarded as having assumed the risk if he continues to drive or handle it, and if there be no promise on the part, of the master to take such precautions as may be possible to counteract or minimize the risk. The finding that the deceased did not assume the risk, which must have been predicated upon the wholly improbable hypothesis that he did not know that the horse had a vicious tendency to kick, is, in our opinion, clearly against the evidence as it was presented on the trial, and was probably superinduced by the court’s instructions upon the subject, which certainly cast upon the defendant an undue burden of proof.
The judgment and order must be reversed and a new trial granted, with costs to abide the event.
Ingraham, P. J., Laughlin, Clarke and Dowling, JJ., concurred. • •
Judgment and order reversed, new trial ordered, costs to appellant to abide event.